IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JAMES DAMERON,

              Petitioner,

 v.                                                      Case No. 5D16-1961

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed June 20, 2016

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Lisa Figueroa, of Figueroa Law Firm,
Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Respondent.



PER CURIAM.

       James Dameron petitions this court for a writ of habeas corpus seeking immediate

release or the setting of a reasonable bond. Based on the State's concession of error,

we grant the writ and direct the trial court to conduct a Florida Rule of Criminal Procedure

3.131 pretrial release hearing within three business days. See Ho v. State, 929 So. 2d
1155 (Fla. 5th DCA 2006). Our decision to grant the writ is without prejudice to the State's
ability to file a motion for pretrial detention should it choose to do so. See id. (citing

Nguyen v. State, 925 So. 2d 435 (Fla. 5th DCA 2006); Griffith v. State, 914 So. 2d 1053

(Fla. 5th DCA 2005)).

      PETITION GRANTED.


TORPY, COHEN and BERGER, JJ., concur.




                                            2